DETAILED ACTION
	For this Office action, Claims 1-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1, 8, 19, 26 and 33 each recite a respective system or method that improve the control or operation of open recirculating water towers, wherein each of the claims recite within the claim language a limitation the control or operation of the open recirculating cooling tower/s is “improved”; however, since the claims do not recite features related to the actual cooling tower operation or control, the claims are considered indefinite because the claim language is unclear on what these improvements may comprise to read on the claim.  The claims only recite limitations that relate to the actual operation or control of the open recirculating cooling tower in vague terms—such as values, algorithms, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems or methods for the improvement of control or operation of operational parameters for cooling water in an open recirculating cooling tower; however, said limitations only recite abstract ideas such as values, measurement means, control elements/means and algorithms without reciting control operations or units that provide a practical utility to the cooling water or the open recirculating cooling towers that are recited. This judicial exception is not integrated into a practical application because the only utility provided by said values, measurements, control elements, and algorithms to the water or cooling tower is that operation or control is “improved”.  Since the claim language does not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mezic et al. (herein referred to as “Mezic”, US Pat Pub. 2016/0203036) discloses various sensors and methods that provide algorithms for the control and improvement for the operation of cooling towers (Abstract; Paragraph [0035]).  Edblad et al. (herein referred to as “Edblad”, US 4227245) additionally provides .

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	08/27/2021